FILED
                            NOT FOR PUBLICATION                              OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30048

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00113-SEH

  v.
                                                 MEMORANDUM *
S. T. B.,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Appellant, a juvenile, appeals from the sentence imposed following his true-

plea to an act of juvenile delinquency, pursuant to 18 U.S.C. § 5031, that

constituted burglary, in violation of 18 U.S.C. § 1153(a), (b). Appellant was

sentenced to official detention for 16 months and to supervision following his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release from official detention until his nineteenth birthday. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Appellant has not shown that the district court abused its discretion by

failing to consider the least restrictive environment and the rehabilitative needs of

the appellant. See United States v. Juvenile, 347 F.3d 778, 787 (9th Cir. 2003).

The district court’s determination that a period of detention was necessary to

accomplish rehabilitation was not an abuse of discretion. Nor did the district court

abuse its discretion by selecting a 16-month term, based on its determination that

this term was necessary in order for appellant to participate in and complete the

necessary rehabilitative programming.

      Appellant’s request that we remand to a different district court judge is

denied as moot.

      AFFIRMED.




                                           2                                      10-30048